Citation Nr: 1337994	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  10-13 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable rating for anal fissure.  

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include attention deficit/hyperactivity disorder (AD/HD), inattentive type, claimed as anxiety/depression.  

5.  Entitlement to service connection for allergic rhinosinusitis.  

6.  Entitlement to service connection for intermittent tension headaches.

7.  Entitlement to service connection for fatigue.  

8.  Entitlement to service connection for light sensitivity.

9.  Entitlement to service connection for a foot disability.

10.  Entitlement to service connection for traumatic brain injury (TBI) to include memory loss.

11.  Entitlement to service connection for dishydrotic eczema of the hands and feet and mild folliculitis of the upper thighs, claimed as a skin condition.  

12.  Entitlement to service connection for muscle aches.  

13.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service from July 2003 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In an October 2009 rating decision, the RO denied claims 2 through 13, and also denied entitlement to service connection for anal fissure.  The Veteran appealed this decision.  In January 2010, the RO issued a rating decision granting service connection for anal fissure and granting a noncompensable rating for that disability.  The Veteran has appealed the noncompensable rating.  

This appeal was processed in part using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

I.  Compensable rating for anal fissure

In September 2013 written argument before the Board, the Veteran, through his accredited service rerpresentative, asserts that his anal fissure has worsened and warrants a compensable rating.  The Board notes that the most recent examination for this service-conncted disability is a general medical examination dated in August 2009.  The representative argues that an examination is warranted for this disability prior to appellate review.  

VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  Noting the Veteran's contentions made through his representative, over four years since the most recent exmaiantion for this disability, the Board finds that a thorough and contemporaneous medical examination that takes into account the records of medical treatment (the complete claims folder) and the current complaints, so that the disability evaluation will be a fully informed one, should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Such an action will ensure that the VA has met its duty to assist the appellant with the prosecution of his claim and it will ensure that the Board has an accurate assessment of his disability for which he seeks a compensable rating.  

Under the circumstances, the Board finds the request from the Veteran's representative to schedule the Veteran's for a comprehensive and thorough examination for this disability to be reasonable.  

II.  Service Connection Claims 

a.  Claims 2 through 13

The Board notes that the most recent SSOC addressing these issues is dated in May 2010.  Although the Veteran's service personnel records (SPRs) appear to have been added to the claims folder in January 2010, and the Veteran in October 2009 submitted copies of some of his service treatment records (STRs), VA had been unable to locate his STRs.  In September 2009, the RO made a formal finding of unavailability of service records.  In the October 2009 rating decision on appeal, this formal finding was referenced and it was noted that the RO could not locate the STRs despite requests to the VA Records Management Center (RMC) and the Marine Corps Mobilization Command (MOBCOM).  The unavailability of these records was referenced in January 2010 statement of the case (SOC) and the May 2010 Supplemental statement of the case (SSOC).  

In March 2012, the Veteran's service treatment records folders were received from VA Records Management Center (RMC).  These have now been associated with the claims folder.  

The record reflects that the RO has not reviewed these records in connection with the claims.  They have not been addressed in any SSOC or rating decision.  As such, they must be remanded for review and adjudicative action prior to appellate review.  

b.  PTSD and other psychiatric disabilities

The Veteran submitted information in support of his claim for psychiatric disability inasmuch as he urges that a letter he sent to his mother dated in October 2005 establishes his stressor to support a claim for PTSD.  The Board notes that the letter, submitted in April 2010, reflects that he was stationed at Al Asad in Iraq, his unit was taking mortar rounds every once in a while, and that he had to keep his flak vest and Kevlar with him at all times.  He told her in the letter that there had been a hairy incident that recently occurred during a convoy when he was in imminent threat of danger.  The convoy was in danger due to possible attacks and IEDs.  His convoy had to fire off a few warning shots and he had to keep several children off of his vehicle who were trying to climb on it.  He felt bad because he did not want to hit the children but he was instructed to do so if they came onto the vehicle where he was.  He was armed also with his M-16 rifle and 30 rounds of live ammunition.  He described the feeling of uncertainty knowing a bomb could go off at any moment.  

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of the above amendment apply to applications for service connection for PTSD that (1) are received by VA on or after July 12, 2010; (2) were received by VA before July 12, 2010, but have not been decided by a VA regional office as of July 12, 2010; (3) are appealed to the Board of Veterans' Appeals (Board) on or after July 12, 2010; (4) were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010; or (5) are pending before VA on or after July 12, 2010, because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  Thus, the amended regulation applies in this case.

As noted, the Veteran claims that he has psychiatric disability related to service, to include PTSD.  In this regard, the Board notes that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).)  The record reflects current findings of PTSD as reflected in the VA records and in his treating clinician's October 2009 statement, but the August 2009 VA examination report indicates AD/HD, mentions TBI, and then finds no PTSD based on a lack of actual threatened death or serious threat to physical integrity.  

The Board finds that the 2005 letter from the Veteran to his mother credibly describes fear of hostile military or terrorist activity.  

There is no medical opinion of record that is adequate for adjudication purposes, given the scope of the claim.  Therefore, on remand, VA should obtain a medical opinion pursuant to 38 U.S.C.A. § 5103A.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.).  

c.  Headaches and TBI

STRs recently associated with the claims folder reflect that the Veteran reported headaches in service.  These were not of record at the time of the August 2009 examinations addressing these disabilities.  Inasmuch as the Veteran has reported hitting his head in service and seeing stars, and losing consciousness due to choking on one occasion in service, the Board finds that an additional examination should be accomplished in light of his documented complaints in service.  

Finally, as it appears that the Veteran receives ongoing VA treatment, and the most recent records are dated prior to the May 2010 SSOC, updated VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records. 

2.  Schedule the Veteran for an examination by an examiner with sufficient expertise to determine the current degree of severity of his service-connected anal fissure.  The claims folders must be made available to and reviewed by the examiner.  All indicated studies should be performed. 

The examiner should also provide an opinion concerning the impact of the service-connected disability on the Veteran's ability to work. 

The rationale for all opinions expressed should be provided.

3.  Schedule the Veteran for an examination by a VA psychiatrist or psychologist to determine whether the Veteran has PTSD due to the stressor of being in fear of hostile action during active service or any other claimed service-related stressor, and to determine the nature and etiology of any other acquired psychiatric disorders that have been present during the pendency of this claim. 

The examiner should review the claims files prior to completing the examination report.  Based on the review of the claims files and examination of the Veteran, the examiner should identify (1) whether the Veteran has PTSD under the diagnostic criteria of DSM-IV; and, if so, (2) whether such PTSD is due at least in part to fear of hostile action during active service or the presumed in-service stressors.  Please note that the Veteran's October 2005 account in his letter to his mother is considered to have described fear of hostile military or terrorist activity.  

With respect to each additional acquired psychiatric disorder present during the period of this claim, the examiner should express an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated during service, is otherwise etiologically related to service or was caused or permanently worsened by PTSD.  

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  

4.  Schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the etiology of any headaches and also determine whether there is any TBI present during the pendency of the claim.  The claims folder and any pertinent evidence in the Virtual VA that is not contained in the claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on review of the pertinent medical history, examination of the Veteran, the Veteran's lay statements, and with consideration of sound medical principles, the examiner should express an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that any headache disability or TBI present originated in service or is otherwise related to service.  

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  Attention is invited to the recently associated service treatment records and the Veteran's statements about hitting his head and seeing stars, as well as losing consciousness from choking.

5.  Undertake any other development determined to be warranted.

6.  After the development requested above has been completed to the extent possible, review the record, including all of the evidence submitted since the issuance of the May 2010 SSOC (e.g., the service treatment records), and re-adjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


